DETAILED ACTION
Claims 10-29 are pending in the application and claims 10-29 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The applicants claim priority to and the benefit of JP Application No. 2018-023227, filed on 13 February 2018 and is granted the priority date.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 10-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim(s) recite(s) a mental process. The limitations that recite generating data based on spaces covers performance of the limitation in the mind but for the recitation of generic computer components. More specifically, the steps of the claims are directed at determining data and then generating data which are steps that can be performed in the human mind. That is, other than reciting the use of generic computer components such as a processor, nothing in the claim element precludes the step from practically being performed in the mind. Under its broadest reasonable interpretation, the limitations covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. Additional steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

	Dependent claims are rejected for depending off independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10-13, 15-20, 22-27, 29 are/is rejected under 35 U.S.C. 103 as being unpatentable over Filippo Mortari, Automatic Extraction of Improved Geometric Network Model From CityGML for Indoor Navigation, Delft University of technology, 11/23/2013 https://3d.bk.tudelft.nl/pdfs/FilippoMortari_thesis.pdf in view of Pffaf et al. US2015/0285644
Regarding claim 10, Mortari teaches: receiving structure data of an indoor space and information on characteristics based on the structure data of the indoor space; (Mortari see page 2 data model regarding places of a building or rooms with objects in spaces)
determining a type of a target space based on types of target spaces, the target space including partial regions of the indoor space, and the types of target spaces including a room and a passage; and (Mortari see page 2, 62 data model of space such as building, floor, room, passages)
generating, based on the determined type of target spaces, the network data, wherein the network data including at least a first node, a second node, and a link connecting from the first node to the second node (Pfaff see paragraph 0004-0006 vehicle moving from start point to end point such that start point is represented by start node and end point is represented by end node with edge connecting nodes)
Mortari does not distinctly disclose: wherein the first node and the second node respectively represents a starting point and an ending point, and wherein the link represents a space where a moving object moves from the starting point to the ending point
However, Pffaf teaches: wherein the first node and the second node respectively represents a starting point and an ending point, and wherein the link represents a space where a moving object moves from the starting point to the ending point (Pfaff see paragraph 0004-0006 vehicle moving from start point to end point such that start point is represented by start node and end point is represented by end node with edge connecting nodes)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a generating geometric network model as taught by Mortari to include determining positional data of moving objects as taught by Pffaf for the predictable result of more accurately generating spatial data.
	
	Regarding claim 11, Mortari as modified further teaches: determining, based on a characteristic of the target space, whether the target space as defined by the structure data of the indoor space is configurable by a node only or by a combination of links and one or more nodes; and 
generating at least one node based on the determined target space definition.  (Mortari see page 1-3, 62, network and data model for buildings and rooms and passages using nodes and edges connecting nodes)

Regarding claim 12, Mortari as modified further teaches: a number of entrances; and 
visibility information indicating whether substantially all of regions in the target space are visible from a view point in the target space for being configurable by one node only.  (Mortari see pages 1-3, 5 61 62 indoor space modeled with visibility to any number of entrances in the space such that space is configured by nodes and modeling spaces with a single node. Another example where a room has only 1 door)

	Regarding claim 13, Mortari as modified further teaches: when a shape of the target space is a convex polygon shape, determining the visibility information as the substantially all of regions in the target space being visible from the view point in the target space; and (Mortari see page 10, 11, 74 modeling space using convex sub-regions on visibility graph)
determining the target space to be configured by one node only.  (Mortari see page 5 modeling spaces using only a single node)

	Regarding claim 15, Mortari as modified further teaches: receiving an entrance as a type of the target space, wherein the entrance connects a plurality of spaces on a floor without a wall; and 
connecting, based on information about the entrance as the received type of the target data, a first set of generated nodes and a second set of generated links in the network data. (Mortari see pages 16-18 routing graph for airport entrance hall taking into account objects in network data such as smoking area and rooms such that as can be seen in figure 18 there is no interior walls)

	Regarding claim 16, Mortari as modified further teaches: direct characteristic information for determining whether the target space is representable by a link or a node directly from the structure data of the indoor space, and (Mortari see page 1-3, 62, network and data model for buildings and rooms and passages using nodes and edges connecting nodes)
indirect characteristic information for determining whether the target space is representable by a link or a node by analyzing a shape of the target space (Mortari see pages 15, 16 in another model doors are mapped to nodes and rooms are mapped to edges with the assumption that doors are the destination of users to allow for construction of routes and pathways where assumption reads on indirect)

Regarding claims 17-20, 22-27, 29, note the rejection of claim(s) 10-13, 15, 16. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under same prior-art teachings.

Claim(s) 14, 21, 28 are/is rejected under 35 U.S.C. 103 as being unpatentable over Filippo Mortari, Automatic Extraction of Improved Geometric Network Model From CityGML for Indoor Navigation, Delft University of technology, 11/23/2013 https://3d.bk.tudelft.nl/pdfs/FilippoMortari_thesis.pdf in view of Pffaf et al. US2015/0285644 in view of Ishii et al. US2018/0011950
	Regarding claim 14, Mortari as modified does not teach: simplifying the shape of the target space by reducing a number of vertices; and 
determining, based on the simplified shape of the target space, whether the shape of the target space is a convex polygon shape
	However, Ishii teaches: simplifying the shape of the target space by reducing a number of vertices; and (Ishii see paragraphs 0134 0135 0164 shape simplifier deletes vertexes)
determining, based on the simplified shape of the target space, whether the shape of the target space is a convex polygon shape (Ishii see paragraph 0092 0098 simplifies a convex section during spatial information generation)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a generating geometric network model as taught by Mortari to include removing vertexes as taught by Ishii for the predictable result of more accurately generating spatial data.

	Regarding claim 21, see rejection of claim 14
	Regarding claim 28, see rejection of claim 28




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN S LIN whose telephone number is (571)270-0612.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLEN S LIN/Examiner, Art Unit 2153